DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-18 are pending in the instant application.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. as follows:
Applicants ADS filed September 13, 2021 claims priority to US Application Number 16/235,021.  However, the instantly filed application fails to share a common inventor with the earlier claimed priority application.  Accordingly, Applicants claim for priority is denied, and the earliest effective filing date is the filing date of the instant application, September 13, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



1.	Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
Claim 10 recites a peptide “analog or peptidomimetic.”  
	The specification and claims do not indicate what distinguishing attributes are shared by the members of the genus.  Thus, the scope of the claims includes numerous structural variants, and the genus is highly variant because a significant number of structural differences between genus members is permitted.  Since the disclosure fails to describe the common attributes or characteristics that identify members of the genus, and because the genus is highly variant, "peptide analog or peptidomimetic" alone is insufficient to describe the genus.  One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus.  Thus, applicant was not in possession of the claimed genus. 
Adequate written description requires more than a mere statement that it is part of the invention and a reference to a potential method of isolating it.  The protein itself is required.  See Fiers v. Revel, 25 USPQ 2d 1601 at 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Lts., 18 USPQ2d 1016.  
	Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 111, clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed."  
	Applicant is reminded that Vas-Cath make clear that the written description provision of 35 USC 112 is severable from its enablement provision.
	Furthermore, in The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus by only their functional activity does not provide an adequate written description of the genus.  The court indicated that while Applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a representative number of DNA molecules, usually defined by a nucleotide sequence, falling within the scope of the claimed genus.  At section B(1), the court states that "An adequate written description of a DNA... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention."


2.	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	The claims are vague and indefinite in the recitation of “peptide analog or peptidomimetic.”
One of skill in the art would be unable to determine the metes and bounds of the claimed invention.  For example, what amount of variation is permitted to still be considered an analog or mimetic?  Likewise, at what point does the variation rise to a level which can no longer be considered an analog or mimetic?  Without a clear definition of the term “peptide analog or peptidomimetic” one of skill in the art would be unable to determine the metes and bounds of the claimed invention.


3.	Claim 11 recites the limitation "the peptide, peptide analog or peptidomimetic of claim 9."  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-10 and 13-18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Huijghebaert et al.
	The claims are directed to a method for treating COVID-19 infection comprising administering to a subject in need of treatment a composition comprising a furin binding compound and a pharmaceutically acceptable carrier.
	Huijghebaert et al (Int. J. Environ. Res. Public Health  Vol. 18, pp 1-15, May 11, 2021) disclose of trypsin oral spray (trypsin/glycerol) administered to patients providing COVID deactivation.  (See abstract).
	Given that Huijghebaert et al disclose of the administration of trypsin (furin binding compound positively recited in claim 13) and achieving COVID deactivation, the disclosure of Huijghbaert et al is deemed to anticipate each and every limitation of the instantly filed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-10 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Farag et al in view of Newman et al.
The claims are directed to a method for treating COVID-19 infection comprising administering to a subject in need of treatment a composition comprising a furin binding compound and a pharmaceutically acceptable carrier.
	Farag et al (ChemRxiv (March 19, 2020) pp 1-20, 2020 CODEN: CHEMWF: ISSN: 2573-2293) teach of the identification of FDA approved drugs targeting COVID-19 virus.  Farag et al further report that several compounds can potentially be safely used in COVID-19 patients.  (See page 6).  Farag et al further identify the compound Candoxatril as effective for the treatment of COVID-19.  (See Table S1).
	Farag et al do not teach of treating COVID-19 patients with a combination of a furin binding compound and an antiviral.
	Newman et al (US Patent Number 10,729,735) teach that at the time of the invention it was routine to administer antivirals in combination for treatment of COVID-19.  (See Example 26). 
	Accordingly, it would have been prima facie obvious to administer Canodxatril (furin binding compound positively recited in claim 13) and achieving COVID inhibition, as taught by Farag et al.  One would have been motivated to administer Candoxatril in view of the disclosure by Farag et al that Candoxatril is FDA approved and effective in blocking COVID-19.  It would have been further obvious to additionally include antivirals in the composition as Newman et al has taught that effective treatment of COVID-19 includes antivirals in combination.



Claim 12 is objected to for depending upon a rejected base claim, however, claim 12 is free of the prior art of record.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark NAVARRO whose telephone number is (571)272-0861. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571 272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBERT M NAVARRO/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        April 6, 2022